

113 HR 3848 IH: New York Fair Fishing Act
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3848IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Bishop of New York (for himself and Mr. Israel) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to add New York to the New England Fishery Management Council, and for other purposes.1.Short titleThis Act may be cited as the New York Fair Fishing Act.2.Addition of New York to New England Fishery Management CouncilSection 302(a)(1)(A) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(A)) is amended—(1)by inserting New York, after New Hampshire,;(2)by striking except and inserting except New York and except;(3)by striking 18 and inserting 21; and(4)by striking 12 and inserting 14.